  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MICHAEL FOSTER,                )
                               )
      Plaintiff,               )
                               )        CIVIL ACTION NO.
      v.                       )          2:18cv499-MHT
                               )               (WO)
GLOVIS ALABAMA, LLC,           )
                               )
      Defendant.               )

                            JUDGMENT

      The court having been informed that this cause is

now settled, it is the ORDER, JUDGMENT, and DECREE of

the   court   that   this   lawsuit    is   dismissed   in   its

entirety with prejudice, with the parties to bear their

own costs and with leave to the parties, within 49

days, to stipulate to a different basis for dismissal

or to stipulate to the entry of judgment instead of

dismissal, and with leave to any party to file, within

49 days, a motion to have the dismissal set aside and

the case reinstated or the settlement enforced, should

the settlement not be consummated.
    It is further ORDERED that all outstanding motions

are denied as moot.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 12th day of December, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
